EXHIBIT 10.4

EXECUTION VERSION

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of December 30, 2008, is by and among HECLA MINING
COMPANY, a Delaware corporation (the “Borrower”) and each of the banks and other
financial institutions identified as Lenders on the signature pages hereto (the
“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 16, 2008 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and, as amended by this Third Amendment
and as the same may be further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto, and, The Bank of Nova Scotia, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), the Lenders have made
commitments to extend certain credit facilities to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Third
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Third Amendment, including
its preamble and recitals, have the following meanings:

“Administrative Agent” are defined in the recitals.

“Borrower” is defined in the preamble.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form attached as an Exhibit to
any Security Agreement.

“Credit Agreement” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Lenders” is defined in the preamble.



--------------------------------------------------------------------------------

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form attached as an Exhibit to any
Security Agreement.

“Third Amendment Effective Date” is defined in Subpart 4.1.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form attached as an Exhibit to
any Security Agreement.

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Third Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

PART II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Third Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

SUBPART 2.1 Amendment to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) by inserting the following defined terms in the appropriate alphabetical
sequence:

“CRO” is defined in Section 7.1.15.

“Financial Advisor” is defined in Section 7.1.16.

“Third Amendment” means the Third Amendment to Credit Agreement, dated as of
December 30, 2008, among the Borrower, the Administrative Agent and the Lenders
party thereto.

“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.

“Transferee” is defined in Section 10.20.

“Unencumbered” means, with respect to any property of any Obligor, that such
property is not subject to any Liens or other contractual restrictions and that
no Obligor is restricted in exercising its rights with respect to such property,
in each case other than Liens set forth in clauses (a) and (j) of Section 7.2.3.



--------------------------------------------------------------------------------

(b) by amending and restating the following defined terms in their entirety to
read as follows:

“Applicable Margin” means, at any time prior to the Third Amendment Effective
Date, the Applicable Margin as set forth in the Existing Credit Agreement (as
defined in the Third Amendment) and at any other time on or after the Third
Amendment Effective Date, relative to the interest rates on outstanding Term I
Loans and Term II Loans, 5.00% per annum with respect to Base Rate Loans and
6.00% per annum with respect to LIBO Rate Loans.

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement
executed and delivered by an Authorized Officer of the Borrower, each U.S.
Subsidiary (other than Hecla Charitable Foundation and Middle Buttes Partners
Ltd.) and the Administrative Agent, substantially in the form of Exhibit G
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Security Agreement” means the Second Amended and Restated Security Agreement
executed and delivered by an Authorized Officer of the Borrower, each U.S.
Subsidiary (other than Hecla Charitable Foundation and Middle Buttes Partners
Ltd.) and the Administrative Agent, substantially in the form of Exhibit H
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Stated Maturity Date” means: (a) relative to all Term I Loans, March 31, 2011;
and (b) relative to all Term II Loans, February 13, 2009.

“Subsidiary Guarantors” means the U.S. Subsidiaries of Borrower that have
executed and delivered to the Administrative Agent the Subsidiary Guaranty
including by means of a delivery of a supplement thereto.

“Subsidiary Guaranty” means the subsidiary guaranty executed and delivered by an
Authorized Officer of each U.S. Subsidiary (other than Hecla Charitable
Foundation and Middle Buttes Partners Ltd.), substantially in the form of
Exhibit F hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.

SUBPART 2.2 Amendment to Section 3.1.1. Clause (b) of Section 3.1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

(b)(i) On each Quarterly Payment Date occurring during (or otherwise related to)
the periods set forth below, the Borrower shall make repayments of the
outstanding principal amount of the Term I Loans in the amount set forth below
opposite such period as follows:

 

Period

  

Amount of Required
Principal Repayment

September 1, 2008 through (and including) March 31, 2009 (other than the
Quarterly Payment Date occurring on (or otherwise related to) December 31, 2008)

   $18,333,333

April 1, 2009 through (and including) March 31, 2010

   $10,000,000

April 1, 2010 through (and including) the Stated Maturity Date

   $11,250,000 or, with respect to the Stated Maturity Date, the then remaining
outstanding principal amount



--------------------------------------------------------------------------------

(ii) On February 13, 2009, the Borrower shall make a repayment of the
outstanding principal amount of the Term I Loans in the amount equal to
$18,333,333.

SUBPART 2.3 Amendment to Section 3.1.1. Clause (c)(ii) of Section 3.1.1 of the
Existing Credit Agreement is hereby amended by deleting the text “with respect
to any Net Equity/Subordinated Debt Proceeds received at all other times” and
inserting the text “with respect to any and all other Net Equity/Subordinated
Debt Proceeds (including any Net Equity/Subordinated Debt Proceeds referenced in
clause (i) above in excess of the $20,000,000 permitted to be retained by the
Borrower in accordance therewith)”.

SUBPART 2.4 Amendment to Section 3.2.3. Section 3.2.3 of the Existing Credit
Agreement is hereby amended as follows:

(i) by amending and restating clause (c) thereof in its entirety to read as
follows: “relative to Base Rate Loans, on the last day of each calendar month,
or if such day is not a Business Day, the next succeeding Business Day;”

(ii) by amending and restating clause (d) thereof in its entirety to read as
follows: “relative to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed one month, on the
date occurring on each one-month interval occurring after the first day of such
Interest Period);”

SUBPART 2.5 Amendment to Section 7.1. Section 7.1 of the Existing Credit
Agreement is hereby amended by adding the following Sections at the end thereof:

Section 7.1.15 Chief Restructuring Officer. The Borrower shall (a) retain on or
before December 31, 2008, and thereafter continue until such time as the
Required Lenders shall agree, the retention of a chief restructuring officer
(who shall be appointed as an officer of the Borrower by the Borrower’s Board of
Directors) (the “CRO”), in each case reasonably acceptable to the Administrative
Agent and the Lenders; (b) cooperate (and cause its Subsidiaries to cooperate)
in all respects with the CRO and shall as promptly as possible provide to the
CRO



--------------------------------------------------------------------------------

such information regarding the operations, business affairs and financial
condition of the Borrower and its Subsidiaries as reasonably requested by the
CRO; and (c) provide the Administrative Agent, the Lenders and their advisors
reasonable access to the CRO and copies of all material information provided to
or from the CRO (other than information that the CRO reasonably determines to be
confidential or privileged information or information under analysis or
development or incomplete). In addition, the agreement with the CRO (including
compensation and scope of the CRO’s duties) shall be reasonably acceptable to
the Administrative Agent and the Lenders (it being understood that neither the
Administrative Agent nor any other Secured Party has required or shall require
the scope of the CRO’s duties to include management of (or any decision making
with respect to) (x) the Borrower’s or any of its Subsidiaries’ day-to-day
operations or (y) environmental compliance by the Borrower and its Subsidiaries
or day-to-day operations of any contaminated sites or contaminated facilities).

Section 7.1.16 Financial Advisor. The Borrower acknowledges and agrees that the
Lenders may retain one financial advisor (the “Financial Advisor”) in connection
with the Credit Agreement and the other Loan Documents. The Borrower further
agrees, pursuant to Section 10.3, to pay or reimburse the Administrative Agent
and Lenders for any and all reasonable fees and out-of-pocket expenses of such
Financial Advisor. The Borrower, its Subsidiaries, their respective advisors and
the CRO shall cooperate with such Financial Advisor and shall promptly provide
to such Financial Advisor such information regarding the operations, business
affairs and financial condition of the Borrower and its respective Subsidiaries
as reasonably requested by such Financial Advisor (other than information that
the CRO reasonably determines to be confidential or privileged information or
information under analysis or development or incomplete); it being understood
that the Financial Advisor will be informed of the terms of Section 10.20 and
instructed to keep information confidential in accordance with such Section.

This Subpart 2.5 (and this Third Amendment) shall replace and terminate that
certain Letter Agreement, dated as of December 9, 2008, between the Borrower and
the Administrative Agent.

SUBPART 2.6 Amendment to Section 7.1.1. Section 7.1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) by inserting the text “and each other operating mine of the Borrower and its
Subsidiaries” immediately following the text “the Greens Creek Joint Venture”
contained in clause (k)(i) of such Section;

(b) by inserting the text “and each other operating mine of the Borrower and its
Subsidiaries” immediately following the text “the Greens Creek Mine” contained
in clause (n) of such Section;



--------------------------------------------------------------------------------

(c) by deleting the “.” at the end of clause (q) thereof and inserting a “;” in
lieu thereof, (ii) deleting the “.” at the end of clause (s) thereof and
inserting a “; and” in lieu thereof and (iii) inserting the following text
immediately following clause (s) thereof:

(t) as soon as available and in any event within thirty (30) days after the end
of each month (other than the last month of a Fiscal Quarter), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such month and consolidated statements of income and cash flow of the Borrower
and its Subsidiaries for such month and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such month, and including
(in each case), in comparative form the figures for the corresponding month in,
and year to date portion of, the budget and latest forecast, certified as
complete and correct by the chief financial or accounting Authorized Officer of
the Borrower (subject to normal year end audit adjustments);

(u) as soon as possible, and in any event no later than January 16, 2009, on or
before the Wednesday of each subsequent week, updated weekly rolling cash flow
forecasts for the following thirteen week period which shall detail all sources
and uses of cash on a weekly basis, together with an actual to forecast variance
analysis for the preceding weeks, in each case prepared and certified by the
chief financial or accounting Authorized Officer of the Borrower, in form and
detail satisfactory to the Administrative Agent;

(v) as soon as possible and in any event not later than thirty (30) days after
then end of each month, (i) an accounts receivable aging summary of the Borrower
and its Subsidiaries reconciled to the monthly balance sheet delivered under
clause (t) above and (ii) an accounts payable summary of the Borrower and its
Subsidiaries reconciled to the monthly balance sheet delivered under clause
(t) above, in each case prepared and certified by the chief financial or
accounting Authorized Officer of the Borrower and in form and detail
satisfactory to the Administrative Agent;

(w) on or before January 30, 2009, a final proposal (which shall be compiled
with assistance from the CRO), in form reasonably satisfactory to the
Administrative Agent, detailing, among other things, various strategies,
alternatives and options for raising capital, raising liquidity, increasing
revenue, decreasing costs and disposing of assets;

(x) beginning during the week of January 2, 2009 and on a weekly basis
thereafter, the Borrower shall, and shall cause the CRO, to host and participate
in status and update calls with the Lenders to discuss, among other things, the
current financial condition of the Borrower and its Subsidiaries, the progress
of the Borrower and CRO in assembling the



--------------------------------------------------------------------------------

proposal described in clause (w) above and other topics reasonably requested by
the Administrative Agent; and

(y) any information required to be delivered under clauses (b) and (c) of
Section 4.6 of the Security Agreement in the time periods set forth therein.

SUBPART 2.7 Amendment to Section 7.1.9. Section 7.1.9 of the Existing Credit
Agreement is hereby amended in its entirety as follows:

Notwithstanding anything contained in the Loan Documents to the contrary, the
Borrower will, and will cause each Subsidiary to, execute any documents, Filing
Statements, agreements and instruments, and take all further action that may be
required under Applicable Law, or that the Administrative Agent may reasonably
request, in order to, (a) subject to Section 7.1.8, effectuate the transactions
contemplated by the Loan Documents and grant, preserve, protect and perfect the
validity and first priority of the Liens created or intended to be created by
the Loan Documents or (b) subject to Section 7.1.8 (but solely with respect to
Foreign Subsidiaries that are not Pledged Foreign Subsidiaries), at the request
of the Administrative Agent, grant, preserve, protect and perfect the validity
and first priority of the Liens on all assets and other property (real and
personal) of the Borrower and each of its Subsidiaries. Without limiting the
generality of the foregoing, the Borrower shall provide, upon the request of the
Administrative Agent, copies of all Approvals referred to in Section 6.3 and
Section 6.20 and related information.

SUBPART 2.8 Amendment to Section 7.2.4. Section 7.2.4 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Financial Condition and Operations. The Borrower will not permit any of the
events set forth below to occur:

(a) Other than for the period from the Third Amendment Effective Date to
February 13, 2008, Net Worth to be less than 75% of the Borrower’s pro forma Net
Worth calculated as of the Effective Date (it being agreed that the Borrower’s
pro forma Net Worth calculated as of the Effective Date is $530,466,000);

(b) Other than for the Fiscal Quarter ending on December 31, 2008, the Leverage
Ratio to be greater than 3.00 to 1.00;

(c) Other than for the Fiscal Quarter ending on December 31, 2008, the Interest
Coverage Ratio to be less than 3.00 to 1.00;

(d) Other than for the period from the Third Amendment Effective Date to
February 13, 2008, the Current Ratio to be less than 1.10 to 1.00; and



--------------------------------------------------------------------------------

(e) From December 31, 2008 and on each day thereafter, the Borrower shall not
have an aggregate balance of Unencumbered cash and Unencumbered Cash Equivalent
Investments of less than $10,000,000.

SUBPART 2.9 Amendment to Section 7.2.6. Section 7.2.6 of the Existing Credit
Agreement is hereby amended as follows:

 

  (a) by amending and restating clause (a) thereof in its entirety as follows:

(a) (i) Restricted Payments made by wholly-owned Subsidiaries to the Borrower or
Obligors and (ii) Restricted Payments made by non-wholly-owned Subsidiaries to
its shareholders or members generally so long as the Borrower or its Subsidiary
which owns the equity interest in the Subsidiary making such Restricted Payment
receives at least its proportionate share thereof (based upon its relative
holding of the equity interests in the Subsidiary making such Restricted
Payment);

 

  (b) by inserting the following text at the end of such Section:

Notwithstanding anything to the contrary contained in the Credit Agreement, from
(and including) the First Amendment Effective Date to (and including) the
earlier of (a) the date on which the Term II Loan is repaid in full, and
(b) February 13, 2009, the Borrower will make all dividends on its outstanding
6.5% Mandatory Convertible Preferred Stock (if any) in shares of the Borrower’s
common stock.

This Subpart 2.9(b) (and this Third Amendment) shall replace and terminate
Subpart 3.1 of the First Amendment.

SUBPART 2.10 Amendment to Section 7.2.7. Section 7.2.7(a) of the Existing Credit
Agreement is hereby amended by inserting text “(or redeem, retire, purchase,
defease or otherwise acquire any Subordinated Debt)” immediately following the
text “make any payment or prepayment of principal of, or premium or interest on,
any Subordinated Debt” contained in such Section.

SUBPART 2.11 Amendment to Section 8.1.3. Section 8.1.3 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. Any Obligor
shall default in the due performance or observance of any of its obligations
under Section 2.3, Section 7.1.1, Section 7.1.6, Section 7.1.7, Section 7.1.8,
Section 7.1.9, Section 7.1.10, Section 7.1.12, Section 7.1.13, Section 7.1.14,
7.1.15 or Section 7.2 or any Obligor shall default in the due performance or
observance of its obligations under (i) Articles II and IV of the Subsidiary
Guaranty or (ii) Article IV of a Security Agreement, taking into account any
grace periods provided in such Subsidiary Guaranty or Security Agreement.



--------------------------------------------------------------------------------

SUBPART 2.12 Amendment to Section 10.3. Section 10.3 of the Existing Credit
Agreement is hereby amended by deleting the “.” at the end thereof and
immediately inserting the following text in lieu thereof “and (z) the retention
of the Financial Advisor.”

SUBPART 2.13 Amendment to Article X. Article X of the Existing Credit Agreement
is hereby amended by inserting a new Section 10.20 at the end of such Article
which shall read as follows:

Confidential Agreements. Each of the Lead Arranger, the Administrative Agent and
the Lenders agrees to keep confidential all non-public information provided to
it by any Obligor or their respective Subsidiaries or Affiliates pursuant to
this Agreement; provided that nothing herein shall prevent the Lead Arranger,
the Administrative Agent or any Lender from disclosing any such information
(a) to the Lead Arranger, the Administrative Agent, any other Lender or any
Affiliate of any thereof, so long as such Affiliate is informed of the
confidential nature of the information and instructed to keep such information
confidential pursuant to this Section 10.20, (b) to any Participant or assignee
of the Loans (each, a “Transferee”) or prospective Transferee, so long as such
Transferee is informed of the confidential nature of such information and
instructed to keep such information confidential pursuant to this Section 10.20,
(c) to any of its employees, directors, agents, attorneys, accountants, and
other professional advisors, including, without limitation, the Financial
Advisor, so long as such Person is informed of the confidential nature of the
information and instructed to keep such information confidential pursuant to
this Section 10.20, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty is informed of the
confidential nature of the information and instructed to keep such information
confidential pursuant to this Section 10.20), (e) upon the request or demand of
any Governmental Authority having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any requirement of law, (g) if requested or required to do
so in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section 10.20, (i) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (k) with the Borrower’s consent or
(l) that becomes available to the Lead Arranger, the Administrative Agent and
the Lenders on a non-confidential basis from a source other than the Borrower.

SUBPART 2.14 Amendment to Disclosure Schedule. The Disclosure Schedule to the
Existing Credit Agreement are hereby amended in their entirety by inserting the
Disclosure Schedule attached hereto as Exhibit A as a replacement thereto.



--------------------------------------------------------------------------------

SUBPART 2.15 Other. Solely for the purposes of the definition of “Designated
Preferred Stock” (and the provisions in which such definition is used to the
extent such provisions directly relate to such definition) and the definition of
“Permitted Acquisition” (and the provisions in which such definition is used to
the extent such provisions directly relate to such definition) in each case
contained in Section 1.1 of the Credit Agreement, clause (d) of Section 3.1.1,
Section 7.1.6(a), 7.1.14, Article VII (other than Section 7.1.1 (c) and (d),
Section 7.2.2(e) and Section 7.2.5(d) and Section 10.11 of the Credit Agreement,
the parties hereto agree that as consideration for the amendment set forth in
Subpart 2.2, an Event of Default will be deemed to exist from (and including)
the Third Amendment Effective Date to (and including) February 13, 2009.
Similarly, the Obligors agree that, from (and including) the Third Amendment
Effective Date to (and including) February 13, 2009, (x) upon the creation,
incurrence or assumption of any Liens pursuant to (or described in)
Section 7.2.3(c) of the Credit Agreement, if required by the Required Lenders
(or the Administrative Agent upon the direction of the Required Lenders), the
Borrower shall promptly prepay all Loans then outstanding pursuant to
Section 3.1.1(a) of the Credit Agreement and (y) no Capital Expenditures by the
Borrower and its Subsidiaries shall be made in excess of $7,500,000 in the
aggregate. Non-compliance by the Obligors with this Subpart 2.15 shall be an
automatic Event of Default.

PART III

AFFIRMATION AND CONSENT

SUBPART 3.1 Affirmation and Consent. Each of the Obligors (other than the
Borrower) confirms that it has received a copy of this Third Amendment and
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the other Loan Documents to which it is a party,
effective as of the date hereof, after giving effect to this Third Amendment.

PART IV

CONDITIONS TO EFFECTIVENESS

SUBPART 4.1 Amendment Effective Date. This Third Amendment shall be and become
effective as of the date hereof (the “Third Amendment Effective Date”) when all
of the conditions set forth in this Part IV shall have been satisfied.

SUBPART 4.2 Execution of Counterparts of Third Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Third Amendment, which collectively shall have been duly executed on
behalf of the Borrower and each Lender.

SUBPART 4.3 A&R Security Agreement. The Administrative Agent shall have
received, with counterparts for each Lender, a duly executed copy of a Second
Amended and Restated Security Agreement, dated as of the Third Amendment
Effective Date, substantially in the form of Exhibit B, duly executed and
delivered by the Borrower, each of the Borrower’s U.S. Subsidiaries (other than
Hecla Charitable Foundation and Middle Buttes Partners Ltd.) and the
Administrative Agent, together with:

(a) to the extent not already filed, Filing Statements suitable in form for
naming the Borrower and each U.S. Subsidiary (other than Hecla Charitable
Foundation and Middle Buttes Partners Ltd.) as a debtor and the Administrative
Agent as the secured party, or other similar instruments or documents to be
filed under the UCC of all jurisdictions as may be necessary or, in the opinion
of the Administrative Agent, desirable to perfect the first priority security
interests (including security interests in respect of Capital Securities that
are uncertificated securities (as defined in the UCC) of the Administrative
Agent granted pursuant to the Security Agreement and the Pledge Agreement, as
the case may be; and



--------------------------------------------------------------------------------

(b) a Patent Security Agreement, a Copyright Security Agreement and a Trademark
Security Agreement, as applicable, each dated as of the Third Amendment
Effective Date, duly executed and delivered by each Obligor that, pursuant to a
Security Agreement, is required to provide such Intellectual Property security
agreements to the Administrative Agent.

SUBPART 4.4 Perfection Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, a duly executed copy of a
Perfection Certificate, dated as of the Third Amendment Effective Date,
substantially in the form of Exhibit C, duly executed and delivered by the
Borrower.

SUBPART 4.5 Financial Information. The Administrative Agent shall have received,
with counterparts for each Lender, certified copies of the monthly financial
information referenced in Section 7.1.1(t) of the Existing Credit Agreement as
amended by Subpart 2.6 in relation to the month ended November 30, 2008, duly
executed and delivered by the Borrower.

SUBPART 4.6 Authority Documents. The Administrative Agent shall have received
the following:

(a) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of the Borrower and its
U.S. Subsidiaries (other than Hecla Charitable Foundation and Middle Buttes
Partners Ltd.), certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.

(b) Resolutions. Copies of resolutions of the board of directors (or executive
committee thereof) of the Borrower and its U.S. Subsidiaries (other than Hecla
Charitable Foundation and Middle Buttes Partners Ltd.) authorizing the execution
and delivery of the Third Amendment (and the amendments to the Existing Credit
Agreement contained herein), certified by an Authorized Officer of the Borrower
and its U.S. Subsidiaries (other than Hecla Charitable Foundation and Middle
Buttes Partners Ltd.) as of the Third Amendment Effective Date to be true and
correct and in force and effect as of such date.

(c) Bylaws. A copy of the bylaws of the Borrower and its U.S. Subsidiaries
(other than Hecla Charitable Foundation and Middle Buttes Partners Ltd.),
certified by an Authorized Officer of the Borrower and its U.S. Subsidiaries



--------------------------------------------------------------------------------

(other than Hecla Charitable Foundation and Middle Buttes Partners Ltd.) as of
the Third Amendment Effective Date to be true and correct and in force and
effect as of such date.

(d) Incumbency. An incumbency certificate of the Borrower and its U.S.
Subsidiaries (other than Hecla Charitable Foundation and Middle Buttes Partners
Ltd.), certified by a secretary or assistant secretary to be true and correct as
of the Third Amendment Effective Date, in form and substance satisfactory to
Administrative Agent.

SUBPART 4.7 Opinion of Counsel. The Administrative Agent shall have received an
opinion, dated the Third Amendment Effective Date and addressed to the
Administrative Agent and all Lenders, from Bell, Boyd & Lloyd LLP, counsel to
the Obligors (and any and all local counsel), in form and substance satisfactory
to the Administrative Agent.

SUBPART 4.8 Representations and Warranties. The representations and warranties
contained in Subpart 5.4 are true and correct in all material respects on and as
of the date hereof.

SUBPART 4.9 A & R Pledge Agreement. The Administrative Agent shall have
received, with counterparts for each Lender, a duly executed copy of a Second
Amended and Restated Pledge Agreement, dated as of the Third Amendment Effective
Date, substantially in the form of Exhibit D, duly executed and delivered by the
Borrower, each of the Borrower’s U.S. Subsidiaries (other than Hecla Charitable
Foundation and Middle Buttes Partners Ltd.) and the Administrative Agent.

SUBPART 4.10 Supplement to Subsidiary Guaranty. Each of the Borrower’s U.S.
Subsidiaries (other than Hecla Charitable Foundation and Middle Buttes Partners
Ltd.) that is not a party to the Subsidiary Guaranty, shall execute and deliver
the Supplement to Subsidiary Guaranty substantially in the form of Annex I to
the Subsidiary Guaranty.

SUBPART 4.11 Evidence of Payment for Financial Advisor. The Administrative Agent
shall have received an amount equal to $150,000, to pay for the retainer of the
Financial Advisor.

SUBPART 4.12 Disclosure Schedules. The Administrative Agent shall have received
the Disclosures Schedules pursuant to Subpart 2.14.

SUBPART 4.13 Amendment Fee. The Administrative Agent shall have received for the
account of each Lender an amendment fee in an amount equal to 0.25% of the
outstanding principal amount of Loans owing to such Lender on the Third
Amendment Effective Date, but payable only to each such Lender that has
delivered (including by way of facsimile and electronic mail) its executed
signature page to this Third Amendment on or before the Third Amendment
Effective Date.

SUBPART 4.14 Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 10.3 of the Credit Agreement, if
then invoiced, and any and all other Loan Documents.



--------------------------------------------------------------------------------

PART V

MISCELLANEOUS

SUBPART 5.1 Cross-References. References in this Third Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this Third
Amendment.

SUBPART 5.2 Instrument Pursuant to Existing Credit Agreement. This Third
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

SUBPART 5.3 References in Other Loan Documents. At such time as this Third
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Existing Credit Agreement as amended by this Third Amendment.

SUBPART 5.4 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants that (a) it has the requisite power and authority to
execute, deliver and perform this Third Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Third Amendment, (c) the representations and warranties contained in
Article VI of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as though made on and as of such date (except for
those which expressly relate to an earlier date) and after giving effect to the
amendments contained herein, (d) no Default or Event of Default exists under the
Credit Agreement on and as of the date hereof after giving effect to the
amendments contained herein (e) Hecla Charitable Foundation is 501(c)(3)
non-profit organization and the only assets owned by it are the Capital
Securities of the Borrower, (f) CoCa Mines, Inc. owns 85% of the Capital
Securities of Middle Buttes Partners Ltd. and neither the market value nor the
book value of the assets of Middle Buttes Partners Ltd. exceeds $25,000, and
(g) no Foreign Subsidiary is a Pledged Foreign Subsidiary.

SUBPART 5.5 Counterparts. This Third Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Third Amendment by telecopy or other
electronic transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.

SUBPART 5.6 Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Obligor which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents.



--------------------------------------------------------------------------------

SUBPART 5.7 Waiver and Release. Each Obligor acknowledges (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) that the Secured Parties have complied with all of their obligations
and duties under the Credit Agreement and other Loan Documents through the date
hereof and that, accordingly, no Obligor has any claims or causes of action
against the Secured Parties in any manner relating thereto. In furtherance of
the foregoing, each Obligor desires (and the Secured Parties agree) to eliminate
any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect the Secured Parties’
rights, interests, security and/or remedies under the Credit Agreement and the
other Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Third Amendment and other good and valuable consideration,
each Obligor (for itself and its Subsidiaries and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Secured Parties and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively, the
“Released Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of the Secured Parties contained
therein, or the possession, use, operation or control of any of the assets of
any or all of the Obligors, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral (as defined in the Pledge
Agreement and the Security Agreement, as applicable).

SUBPART 5.8 Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SUBPART 5.9 Successors and Assigns. This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Third Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWER:

 

HECLA MINING COMPANY,

a Delaware corporation

  By:  

/s/    James A. Sabala

  Name:  

James A. Sabala

  Title:  

Sr. Vice President & CFO

OTHER OBLIGORS:

  BURKE TRADING INC.,  

a Delaware corporation

 

By:

 

/s/    Michael H. Callahan

 

Name:

 

Michael H. Callahan

 

Title:

 

President

 

HECLA ADMIRALTY COMPANY,

a Delaware corporation

 

By:

 

/s/    Phillips S. Baker, Jr.

 

Name:

 

Phillips S. Baker, Jr.

 

Title:

 

President

 

HECLA ALASKA LLC,

a Delaware limited liability company

 

By:

 

Hecla Limited,

its Managing Member

 

By:

 

/s/    Ronald W. Clayton

 

Name:

 

Ronald W. Clayton

 

Title:

 

President

 



--------------------------------------------------------------------------------

HECLA GREENS CREEK MINING COMPANY,

a Delaware corporation

By:

 

/s/    Ronald W. Clayton

Name:

 

Ronald W. Clayton

Title:

 

Vice President

HECLA JUNEAU MINING COMPANY,

a Delaware corporation

By:

 

/s/    Ronald W. Clayton

Name:

 

Ronald W. Clayton

Title:

 

Vice President

HECLA LIMITED,

a Delaware corporation

By:

 

/s/    Michael H. Callahan

Name:

 

Michael H. Callahan

Title:

 

Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, Houston Branch as a Lender

By:

 

/s/    J. F. Todd

Name:

 

J. F. Todd

Title:

 

Managing Director

By:

 

/s/    Hardeep S. Thind

Name:

 

Hardeep S. Thind

Title:

 

Director - Operations



--------------------------------------------------------------------------------

BNP Paribas

  ,

as a Lender

 

By:

 

/s/    Amy Kirschner

 

Name:

  Amy Kirschner  

Title:

 

Managing Director

 

By:

 

/s/    Gina Clemente

 

Name:

  Gina Clemente  

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

ING Capital

  ,

as a Lender

 

By:

 

/s/    Richard Ennis

 

Name:

 

Richard Ennis

 

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

WestLB AG Toronto Branch

  ,

as a Lender

 

By:

 

/s/    Robert L. Dyck

 

Name:

 

Robert L. Dyck

 

Title:

 

Executive Director

 

By:

 

/s/    Neal Megannety

 

Name:

 

Neal Megannety

 

Title:

 

Director

 